DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 5, 12, 17 and 19 are objected to because of the following informalities:  Claims 3 and 17 are lacking a termination period; Claims 5, 12 and 19 have a coma instead of a termination period.  Correction is required.

Allowable Subject Matter
Claims 1-21 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record does not teach the combination of elements including method for providing automated machine learning visualization by one or more processors, comprising: receiving one or more machine learning tasks, one or more transformers, and one or more estimators into one or more machine learning composition modules; generating a machine learning model pipeline, an ensemble of a plurality of machine learning model pipelines, or a combination thereof along with corresponding metadata using the one or more machine learning composition modules, wherein a machine learning model pipeline is a sequence of transformers and estimators and an ensemble of machine learning pipelines are an ensemble of machine learning pipelines; extracting metadata from the machine learning model pipeline, the ensemble of a plurality of machine learning model pipelines, or combination thereof; and generating an interactive 
visualization graphical user interface ("GUI") of the machine learning model pipeline, the 
ensemble of a plurality of machine learning model pipelines, or combination thereof, the extracted metadata, or a combination thereof.
Xia et al (US 10,810,491) discloses methods and apparatus for generating visualizations enabling tuning and debugging of complex multi-layer machine learning models; a visualization is capable of extracting requisite log entries or other metadata and processing the collected metadata to provide dynamically updated displays of various characteristics of one or more machine learning models; clients may issue programmatic requests to a visualization manager , indicating the particular model variant for which visualizations are to be provided; clients may use interactive control elements of the interface to indicate the particular layer or feature they wish to inspect visually; the client may be able to view the rate of change of a particular parameter or attribute of a model.
Gold et al (US 2019/0121889) discloses a system and method for ensuring reproducibility in an artificial intelligence infrastructure; transformations may be applies to a dataset by the artificial intelligence infrastructure wherein applying the transformations to the dataset causes the artificial intelligence infrastructure to generate a transformed dataset; identifying machine learning models executed by the artificial intelligence infrastructure using the transformed dataset as input; and storing information describing one or more machine learning models executed using the transformed dataset as input.  Gold teaches creating auditing information for the machine learning pipeline; creating trending information for the machine learning pipeline; generating model recommendations based on information gathered from machine learning pipelines and datasets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIOMARA L BAUTISTA whose telephone number is (571)272-4132.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XIOMARA L BAUTISTA/             Primary Examiner, Art Unit 2171                                                                                                                                                                                           

July 22, 2021